Citation Nr: 0636502	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-43 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability, to include as secondary to the service-connected 
traumatic arthritis, left 5th MP joint, with plantar 
keratoses of 4th and 5th metatarsal, postoperative.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from February 1976 to 
February 1980 and reported active duty service from March 
1980 to March 1983. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2004, a statement of the case was issued in November 2004, 
and a substantive appeal was received in December 2004.  In 
the substantive appeal, the veteran requested a Board hearing 
at the local RO; however, this request was subsequently 
withdrawn in January 2005. 


FINDINGS OF FACT

1.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter.

2.  Left knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left knee disability otherwise related to 
service or the veteran's service-connected traumatic 
arthritis, left 5th MP joint, with plantar keratoses of 4th 
and 5th metatarsal, postoperative.  

3.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter.  


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection as 
directly related to service.  Further, a December 2005 VCAA 
letter informed the veteran of the information and evidence 
necessary to warrant entitlement to service connection for 
left knee disability as secondary to the veteran's service-
connected left foot disability.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2004 with respect to 
entitlement to service connection as directly related to 
service, which was prior to the October 2004 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied with respect to the direct service 
connection claims.  

However, the December 2005 VCAA letter was issued after the 
initial AOJ decision.  Nevertheless, the Board finds that any 
defect with respect to the timing of this VCAA notice 
requirement was harmless.  Although the notice provided to 
the claimant in December 2005 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
prior to readjudication of the claim by the RO in an April 
2006 supplemental statement of the case.  The contents of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  In the present appeal, the July 2004 
and December 2005 VCAA letters notified the appellant of what 
type of information and evidence was needed to substantiate 
the claims for service connection, to include as secondary to 
a service-connected disability.  Further, in a March 2006 
letter, the veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Thus, the 
Board finds that the requirements set forth in 
Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in May 2005 and 
March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Knee Disability

The veteran is seeking entitlement to service connection for 
right knee disability.  August 1977 service medical records 
showed that the veteran suffered a right leg injury when a 
trailer fell on the leg just above the patella.  A June 1980 
service treatment record showed that the veteran had a 
history of blunt trauma to right knee and the veteran 
complained that the knee collapsed forward.  The impression 
was chondromalacia of the patella.  However, the veteran's 
December 1982 service examination prior to discharge showed 
that the lower extremities were evaluated as clinically 
normal.  In his contemporaneous medical history, the veteran 
indicated that he had a "trick" or locked knee.  The 
examiner's note indicated that this was referring to right 
knee pain due to trauma in 1978 and the veteran complained of 
intermittent pain.  

The first post service treatment record concerning any right 
knee disability was a July 2004 VA treatment record, 22 years 
after service.  The record shows that the veteran complained 
of knee pain and was diagnosed with chronic bilateral knee
arthralgia.  A notation was made that x-rays and examination 
were unremarkable.  A standing ortho knee series showed no 
fractures, dislocations or effusions and both joint spaces 
were maintained.  

The veteran was afforded a VA examination in May 2005.   The 
claims file was reviewed.  The examiner diagnosed the veteran 
with sprain of the right knee and subpatellar crepitation, 
not otherwise specified.  The examiner stated that the 
injuries in service in 1977 and 1980 appeared to be soft 
tissue injuries.  The examiner further noted that the veteran 
did not return for visits after these examinations.  The 
examiner opined that it was less likely than not that the 
veteran's current complaints were related to his in-service 
injuries.  In the examiner's opinion, the veteran's current 
knee conditions were related to the general aging process. 

The veteran claims that his current right knee disability is 
due to the August 1977 injury to his knee that happened while 
in the service and that he has suffered from right knee pain 
since then.  However, the preponderance of the competent 
medical evidence is against a finding that the in service 
incident was a manifestation of a chronic disability.  
Instead, the medical evidence shows that the in-service 
incident was acute in nature and had resolved by the time of 
the veteran's discharge from service.  This is supported by 
the finding of clinically normal lower extremities by 
military medical personnel at the December 1982 discharge 
examination.  This is significant because it shows that in 
the opinion of medically trained individuals, the lower 
extremities were clinically normal at that time.  Moreover, 
the May 2005 VA examination indicated that the veteran's in 
service injuries were soft tissue in nature and the examiner 
appeared to find it significant that the veteran did not have 
any follow up visits. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for right knee 
disability is not warranted.  There is no competent medical 
evidence of record relating any current right knee disability 
to the injuries the veteran had in service.  In fact, the 
only medical opinion of record clearly states that the 
veteran's current right knee disability was not related to 
the veteran's in-service injuries, but rather to the general 
aging process.  Moreover, it was 22 years after service until 
the first evidence of any right knee disability so there is 
no supporting evidence of a continuity of pertinent 
symptomatology.  A lengthy period without evidence of 
treatment may also be viewed as evidence weighting against 
the veteran's claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).  Thus, a preponderance of the evidence 
is against the veteran's claim for right knee disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Left Knee Disability

The veteran is also seeking entitlement to service connection 
for left knee disability.  Service medical records are silent 
with respect to any injury to the left knee during service.  
Again, the veteran's December 1982 service examination prior 
to discharge showed that the lower extremities were evaluated 
as clinically normal.  In his contemporaneous medical 
history, the veteran indicated that he had a "trick" or 
locked knee; but, as previously noted, this was referring to 
right knee pain due to trauma in 1978.  

As with the right knee, the first post service treatment 
record concerning any left knee disability was a July 2004 VA 
treatment record, 22 years after service.  The record shows 
that the veteran complained of knee pain and was diagnosed 
with chronic bilateral knee arthralgia.  A notation was made 
that x-rays and examination were unremarkable.  A standing 
ortho knee series showed no fractures, dislocations or 
effusions and both joint spaces were maintained.  

The May 2005 VA examination report does not appear to give a 
clear diagnosis for any left knee disability.  Nevertheless, 
the examiner opined that it was less likely than not that the 
veteran's current complaints were related to his in-service 
injuries.  In the examiner's opinion, the veteran's current 
knee conditions were related to the general aging process. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for left knee 
disability as directly related to service is not warranted.  
There is no finding of any injury to the left knee while in 
service and there is no competent medical evidence of record 
relating any current left knee disability to service.  
Moreover, it was 22 years after service until the first 
evidence of a left knee disability so there is no supporting 
evidence of a continuity of pertinent symptomatology.  Thus, 
a preponderance of the evidence is against the veteran's 
claim left knee disability as directly related to service.  

However, the veteran has also asserted that his left knee 
disability is caused by his service-connected traumatic 
arthritis, left 5th MP joint, with plantar keratoses of 4th 
and 5th metatarsal, postoperative.  Service connection is 
warranted for a disability, which is proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  The Court has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board also notes that a revised version of 38 
C.F.R. § 3.310 became effective October 10, 2006.  The 
revised version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  

The veteran was afforded another VA examination in March 2006 
to determine whether any current left knee disability was 
related to the veteran's service connected left foot 
disability.  The examiner diagnosed the veteran with 
traumatic arthralgia of the left knee, moderate symptoms with 
associated weakness of the left leg, moderate disability with 
progression.  The examiner opined that the difficulty with 
the left knee was less likely than not secondary to the 
difficulty with the left foot. 

However, the Board must note that the examiner attributed the 
problem with the left knee to the described trauma while in 
service.  Nevertheless, this opinion has no probative value 
with respect to direct causation because there is no 
objective evidence of a left knee injuring having been 
sustained in the service medical records..  The service 
medical records clearly indicate that it was the right knee 
that suffered injuries while in service.  Thus, the Board is 
unable to assign any probative weight to the medical opinion 
with respect to direct causation due to the examiner's 
reliance on an inaccurate history.  However, the opinion 
still has probative value with respect to the issue of 
whether the left knee disability is secondary to the service-
connected foot disability because the examiner was able to 
thoroughly examine the left knee and left foot disabilities. 

Therefore, based on the March 2006 VA examination, the Board 
must conclude that a preponderance of the evidence is against 
a finding that service connection for left knee disability is 
warranted as secondary to the veteran's service-connected 
left foot disability.  Further, the Board notes that the 
veteran has never asserted that his left knee has been 
aggravated by a service-connected disability, nor is there 
any medical evidence in the record that suggests aggravation.  

As the preponderance of the evidence weighs against the 
veteran's claim for service connection for left knee 
disability, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Tinnitus

The veteran is also claiming entitlement to service 
connection for tinnitus.  Service medical records are silent 
with respect to complaints for tinnitus.  There is a February 
1978 service medical record that the veteran complained of 
throbbing in both ears.  The assessment was possible otis 
mediaitis.  Although unclear, another notation indicates left 
external otitis.  Nevertheless, there is no indication of any 
complaints of tinnitus in this record.  Moreover, the 
December 1982 service examination prior to discharge showed 
that the ears were evaluated as clinically normal.  There was 
no indication of any ringing in the ears or even any hearing 
loss.  Further, in his contemporaneous medical history, the 
veteran did not indicate that he had tinnitus and expressly 
denied hearing loss.  There are no post service treatment 
records with respect to tinnitus. 

Therefore, based on the medical evidence of record, the Board 
must conclude that service connection for tinnitus is not 
warranted.  There is no evidence of tinnitus while in service 
and there is no competent medical evidence the he currently 
has tinnitus.  Thus, a preponderance of the evidence is 
against the veteran's claim for tinnitus.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied to all issues. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


